Citation Nr: 0920320	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-37 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to 
December 1946.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2007, a 
statement of the case was issued in November 2007, and a 
substantive appeal was received in November 2007.

Although on the Veteran's VA Form 9, received by VA in 
November 2007, a Board hearing was requested, the Veteran 
later requested an RO hearing in place of the Board hearing 
through correspondence received in March 2008.  The Veteran 
later cancelled the scheduled RO hearing via a telephone call 
in April 2008.  In March 2009, the Veteran suggested that he 
would have requested and attended a Board hearing if it could 
have been scheduled to occur in the Palm Springs, California 
area; however, neither the RO nor the Board conducts hearings 
in that location.  In any event, the Veteran has not 
subsequently requested either an RO or Board hearing.


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is 
manifested by no more than Level X hearing impairment in the 
right ear and no more than Level VIII hearing impairment in 
the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 60 percent for the Veteran's service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.85, 4.86, 
and Diagnostic Code 6100 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in November 2006.  This notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA.  The 
Board finds that there were no defects with respect to the 
timing of the VCAA notice, and the contents of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).

The Board notes at this point that for an increased 
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  The Board notes that the RO sent the 
Veteran a May 2008 correspondence that fully complied with 
Vazquez-Flores.  The case was readjudicated in August 2008 
via a supplemental statement of the case.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records and VA treatment records 
are on file.  The Board notes that VA received a waiver from 
the Veteran in August 2008, which stated that he does not 
have additional evidence to furnish.  There is no indication 
of relevant, outstanding records which would support the 
Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).

The Veteran has been afforded several VA examinations.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports are thorough and contain sufficient 
information to decide the issue on appeal.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  Thus, the Board finds 
that further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Increased Rating

The present appeal involves the Veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  Historically, service 
connection was granted for bilateral hearing loss in February 
2005.  The disorder was evaluated as 60 percent disabling.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service- connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

 In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Veteran's service-connected bilateral hearing loss has 
been rated by the RO under the provisions of Diagnostic Code 
6100.  Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from the 
Veteran's hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated from level I for slightly 
impaired hearing acuity through level XI for profound 
deafness.  Further, disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).
 
The rating criteria at 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in that section are when the puretone threshold at 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  As the following 
evidence reflects, the Veteran has suffered from an 
exceptional pattern of hearing loss.

In June 2004, VA administered an audiological assessment for 
treatment purposes.  The Veteran's word recognition scores 
using the Maryland CNC Test were 48 percent for the right ear 
and 68 percent for the left ear.

The audiological assessment showed puretone thresholds, in 
decibels, as follows:

Hertz  1000	2000	3000	4000	Average
Right	30	95	105	110	85
Left	25	85	85	90	71.25

The examiner diagnosed the Veteran with bilateral 
sensorineural hearing loss.

Both of the Veteran's ears met the criteria for exceptional 
hearing loss as defined by 38 C.F.R. § 4.86.  The RO assigned 
a 60 percent rating.  

In November 2006, the Veteran filed a claim for an increased 
rating for his bilateral hearing loss via a VA Form 21-8940.  
Thereafter, the Veteran was afforded a VA fee basis 
examination in January 2007.  During this examination, the 
Veteran reported an inability to detect words spoken to him, 
either in person, or through the telephone, radio, or 
television.  The Veteran's word recognition scores using the 
Maryland CNC Test were 60 percent for the right ear and 64 
percent for the left ear.

The audiological assessment showed puretone thresholds, in 
decibels, as follows:

Hertz  1000	2000	3000	4000	Average
Right	35	90	100	105	82.5
Left	25	85	85	100	73.75

The examiner diagnosed the Veteran with bilateral 
sensorineural hearing loss.

During this examination, only the Veteran's left ear met the 
criteria for exceptional hearing loss as defined by 38 C.F.R. 
§ 4.86.  Application of Tables VI and VIA from 38 C.F.R. § 
4.85 to the audiologic measurements established entitlement 
to a 50 percent rating from Table VII of 38 C.F.R. § 4.85 by 
intersecting vertical column VIII with horizontal row VIII.

In July 2008, the Veteran was afforded a second VA fee basis 
examination.  During this examination, the Veteran reported 
difficulty hearing and understanding normal conversation, at 
meetings, listening to the television, and on the telephone.  
The Veteran also reported having difficulty in one-on-one 
situations.  The Veteran's word recognition scores using the 
Maryland CNC Test were 84 percent for the right ear and 82 
percent for the left ear.

The audiological assessment showed puretone thresholds, in 
decibels, as follows:

Hertz  1000	2000	3000	4000	Average
Right	35	90	100	110+	83.75
Left	30	85	90	100	76.25

The examiner diagnosed the Veteran with mild to profound 
bilateral sensorineural hearing loss.

During this examination, only the left ear met the criteria 
for exceptional hearing loss as defined by 38 C.F.R. § 4.86.  
Application of Tables VI and VIA from 38 C.F.R. § 4.85 to the 
audiologic measurements established entitlement to a 20 
percent rating from Table VII of 38 C.F.R. § 4.85 by 
intersecting vertical column IV with horizontal row VII.

On multiple occasions (via correspondence received by VA in 
April 2007, November 2007, and June 2008, and via telephone 
in April 2008) the Veteran disagreed with the findings of the 
audiological examinations.  Specifically, the Veteran 
contended that the examinations produced inaccurate 
evaluations of his hearing loss disability.

In March 2009, VA received a letter from the Veteran which 
stated that his hearing loss is even greater than it was in 
the past.

As noted above, audiological evaluations of the Veteran 
consistently show that his bilateral hearing loss is no more 
than 60 percent disabling.  Applying the criteria found in 38 
C.F.R. §§ 4.85 and 4.86 at Tables VI and VIA to the Veteran's 
most favorable audiological examinations yield a numerical 
designation of X for the right ear (June 2004) and VIII for 
the left ear (November 2006), which establishes entitlement 
to a 60 percent rating.  However, both the November 2006 and 
July 2008 examinations produced audiologic measurements that 
established entitlement to a disability rating lower than 60 
percent.  Accordingly, the Board is compelled to conclude 
that the preponderance of the evidence is against entitlement 
to an increased rating under any combination of audiological 
test results.

The Board notes that in March 2009 the Veteran contended that 
his hearing loss had worsened compared to the past.  The 
Board acknowledges that where the record does not adequately 
reveal the current state of disability, the duty to assist 
requires a thorough and contemporaneous medical examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where 
appellant complained of increased hearing loss two years 
after his last audiology examination, VA should have 
scheduled the appellant for another examination).  In this 
case, the Board finds that the Veteran will not be prejudiced 
by a decision on the claim at this time because the Veteran 
has provided no evidence showing a material change in his 
hearing loss, and a thorough examination was administered 
less than one year ago; therefore, a new examination is not 
warranted.

The Board acknowledges the statements made by the Veteran 
regarding the impact that his hearing loss has had on 
activities of daily living.  The Board notes that 38 C.F.R. § 
4.86(b) appears to be designed to remedy such a problem.  
Under this regulatory provision, when the puretone threshold 
is 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz, the Roman numeral designation for hearing 
impairment will be chosen from either Table VI or Table VIA, 
whichever results in the higher numeral, and that numeral 
will then be elevated to the next higher Roman numeral.  This 
provision compensates for a pattern of hearing impairment 
that is an extreme handicap in the presence of any 
environmental noise and appears to acknowledge that a speech 
discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  See 64 
Fed. Reg. 25203 (May 11, 1999).  Two of the Veteran's 
audiometric test results met the criteria set forth in 38 
C.F.R. § 4.86(b), and the Board has applied this provision.

In this case, the Board finds that the Veteran has simply 
offered his own unsubstantiated opinion that the audiological 
testing he received did not accurately measure his 
disability.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007) (where the Veteran's challenge of VA's policy of 
conducting audiological testing in a sound-controlled room 
was rejected).  The Veteran has not provided the Board with 
any medical evidence that his tests were inaccurate or 
provided an alternative form of audiological testing which he 
believes is more representative of his degree of impairment 
and which show indications of hearing loss substantially 
greater than that shown during VA's examinations.  The 
hearing test is simply a basis to evaluate the nature and 
extent of the Veteran's hearing loss in an objective manner.  
The Board finds that the records do not reflect that the 
examinations were conducted improperly.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that his service 
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The Veteran may always initial a claim 
for an increased rating in the future if there is an increase 
in his hearing loss disability. 




ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


